ICJ_114_UseOfForce_YUG_ESP_1999-06-02_ORD_01_NA_06_FR.txt. 951

OPINION DISSIDENTE DE M. KRECA

[Traduction]
TABLE DES MATIERES

Paragraphes
F LA COMPOSITION DE LA COUR EN L’ESPECE 1-4
I]. LE PROBLÈME HUMANITAIRE EN L’ESPECE 5-7

HI. NULLITÉ ABSOLUE DE LA RESERVE DES ETATS-UNIS À L’ARTICLE IX
DE LA CONVENTION SUR LE GENOCIDE 8-10
IV. COMPÉTENCE DE LA COUR RATIONE MATERIAE 11-13
V. AUTRES QUESTIONS PERTINENTES 14-17

39
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 952
I. LA COMPOSITION DE LA COUR EN L’ESPECE

1. Compte tenu de la différence de principe entre la magistrature inter-
nationale et le système judiciaire interne de chaque Etat, linstitution du
juge ad hoc a fondamentalement un double rôle:

«a) rétablir l'égalité quand la Cour comprend d'ores et déjà sur le
siège un juge ayant la nationalité de l'une des parties; et b) créer une
égalité symbolique entre deux Etats en litige quand aucun membre
de la Cour n’a la nationalité de l’une des parties» (S. Rosenne, The
Law and Practice of the International Court, 1920-1996, vol. I,
p. 1124-1125).

En l’espèce, on peut se demander si l'institution du juge ad hoc a bien
exercé l’une quelconque de ces deux fonctions élémentaires.

Il est possible de distinguer deux éléments.

Le premier est lié à ce rétablissement de l’égalité entre les parties en ce
qui concerne les relations entre le demandeur et les Etats défendeurs qui
ont un juge national sur le siège. /n concreto, il faut s'intéresser à cet
égard à la position particulière des Etats défendeurs. Ces derniers, en
effet, comparaissent à un double titre:

primo, tls comparaissent individuellement puisque chacun d’eux est en
litige avec la République fédérale de Yougoslavie;

secundo, ce sont en même temps des Etats membres de l'OTAN dans le
cadre institutionnel de laquelle ils ont engagé une attaque armée contre la
République fédérale de Yougoslavie. Dans ce cadre de l'OTAN, les Etats
défendeurs agissent in corpore, en tant que parties intégrantes d’une orga-
nisation constituant un tout. L'ensemble, le corpus, des volontés des
Etats membres de l'OTAN, quand il s’agit de mener des opérations mili-
taires, constitue une volonté collective qui est officiellement celle de
l'OTAN.

2. On peut se demander par ailleurs si les Etats défendeurs peuvent
être considérés comme faisant cause commune.

Dans l'ordonnance rendue le 20 juillet 1931 dans l'affaire du Régime
douanier entre l'Allemagne et l'Autriche, la Cour permanente de Justice
internationale a énoncé le principe suivant:

«tous les gouvernements qui, devant la Cour, arrivent à la même
conclusion, doivent être considérés comme faisant cause commune
aux fins de la présente procédure» (C.P.J.f. série AIB n° 41, p. 89).

Dans sa pratique, la Cour a quasiment toujours établi qu'il y avait
«cause commune» en se fondant sur un critère formel, celui de la
«même conclusion» à laquelle aboutissent les parties comparaissant
devant elle.

40
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 953

En l'espèce, il est indubitable que la formulation d’une conclusion
identique est le critère pertinent permettant d'établir que les Etats défen-
deurs font «cause commune». Il était en quelque sorte inévitable de for-
muler la même conclusion en l'espèce puisque la République fédérale de
Yougoslavie a présenté une requête identique à l'encontre de dix Etats
membres de l'OTAN et l’on en a eu la preuve officielle à l'issue de la pro-
cédure qui s’est déroulée devant la Cour les 10, 11 et 12 mai 1999, les
Etats défendeurs aboutissant tous à une conclusion identique reposant
sur une argumentation pratiquement identique dont les seules variations
concernent la forme et le mode de présentation.

D'où la conclusion inévitable à mon sens que les Etats défendeurs font
tous in concreto Cause commune.

3. Quelles incidences faut-il en tirer pour Ja composition de la Cour en
l'espèce? L’article 31, paragraphe 2, du Statut, dispose: «Si la Cour
compte sur le siège un juge de la nationalité d'une des parties, toute autre
partie peut désigner une personne de son choix pour siéger en qualité de
juge.»

Le Statut, donc, définit ainsi le droit de «toute autre partie», c’est-
à-dire une partie autre que celle qui compte un juge de sa nationalité sur le
siège, et il parle de cette autre partie au singulier. Mais il serait erroné
d’en déduire que «toute autre partie» que celle qui compte un juge de sa
nationalité sur le siège ne peut pas, dans certains cas, désigner plusieurs
juges ad hoc. Retenir cette interprétation serait manifestement contraire à
la ratio legis de l'institution du juge ad hoc, lequel en l’espèce a pour
objet «de rétablir l'égalité quand la Cour comprend d’ores et déjà sur le
siège un juge ayant la nationalité de l’une des parties» (S. Rosenne, The
Law and Practice of the International Court, 1920-1996, vol. TIT, p. 1124-
1125). L'usage du singulier à l’article 31, paragraphe 2, du Statut, quand
il est question de l'institution du juge ad hoc, permet donc simplement
d’individualiser ce droit général, intrinsèque, au rétablissement de l'éga-
lité entre les parties en litige en ce qui concerne la composition de la
Cour, quand l’une des parties compte un juge de sa nationalité sur le
siège tandis que l’autre n’en a pas. Concrètement, appliqué à la présente
instance, ce principe signifie implicitement que le demandeur a le droit de
désigner autant de juges ad hoc qu'il le faut pour rétablir l'égalité entre le
demandeur et les Etats défendeurs qui comptent un juge de leur nationalité
sur le siège et qui font cause commune. Concrètement, ce droit fondamen-
tal au rétablissement de l'égalité dans la composition de la Cour, qui
répond à la règle fondamentale de l'égalité des parties, signifie que la
République fédérale de Yougoslavie doit avoir le droit de désigner cinq
juges ad hoc, puisque, sur les dix Etats défendeurs, il y en a cing (les
Etats-Unis d'Amérique, le Royaume-Uni, la France, l'Allemagne et les
Pays-Bas) qui comptent un juge national sur le siège.

S'agissant de ce rétablissement de l'égalité entre la partie autorisée à
désigner un juge ad hoc de son choix, d’une part, et, de l’autre, les parties
qui comptent un juge national sur le siège, le fait est que la République
fédérale de Yougoslavie, comme on peut le constater dans l’ordonnance,

41
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 954

n’a soulevé aucune objection au cas de figure qui se présentait et qui était
que cinq Etats défendeurs, pas moins, comptaient un juge de leur natio-
nalité sur le siège. Mais il n’est certainement pas possible de considérer
que ce cas de figure 6te toute pertinence à la question, même si la Répu-
blique fédérale de Yougoslavie a tacitement admis une telle dérogation
flagrante à la lettre et à l'esprit de l’article 31, paragraphe 2, du Statut.

La Cour a, quant à elle, l'obligation de prendre en considération, ès
qualité, cette question qui est à ce point cruciale. qui découle directement
de l'égalité des parties et, à l'inverse, qui risque en outre de porter direc-
tement et sensiblement atteinte à l'égalité des parties. La Cour est le gar-
dien de la légalité pour les parties, et, à cette fin, seule est valable la
presumptio juris et de jure il faut savoir le droit {jura novit curia).
Comme l'ont dit trois membres de la Cour, MM. Bedjaoui, Guillaume et
Ranjeva. dans la déclaration commune qu'ils ont faite dans l'affaire Loc-
kerbie: «il appartient à la Cour et non aux parties de prendre la décision
requise» (Questions d'interprétation et d'application de la convention de
Montréal de 1971 résultant de l'incident aérien de Lockerbie { Jariahiriya
arabe libvenne c. Royaume-Uni), C.LJ. Recueil 1998, p. 36, par. 11).

À contrario, la Cour risquerait, alors que la question relève véritable-
ment de sa raison d’être, de se cantonner dans l'attitude de l’observateur
passif, qui se contente de prendre connaissance des thèses des parties,
puis se prononce.

4. Le second élément à étudier est celui du rétablissement de l'égalité
dans les relations entre le demandeur et les Etats défendeurs qui ne
comptent pas de juge national sur le siège.

Les Etats défendeurs ne comptant pas de juge national sur le siège ont,
suivant la procédure habituelle, désigné un juge ad hoc de leur choix (Bel-
gique. Canada, Espagne et Italie). Seul le Portugal n'a pas désigné de juge
ad hoc. Le demandeur a successivement soulevé des objections à la dési-
gnation de ces juges ud hoc des Etats demandeurs en invoquant le para-
graphe 5 de l’article 31 du Statut de la Cour. Chaque fois, la Cour a
répondu par la formule habituelle: «La Cour, ... est parvenue à la
conclusion que la désignation d’un juge ud hoc par [le défendeur] se jus-
tifiait dans la présente phase de l'affaire».

Certes, la formule est laconique, trop peu détaillée pour permettre
d'analyser le raisonnement juridique suivi par la Cour. Le seul élément
qui se prête à une interprétation téléologique est le membre de phrase ser-
vant à qualifier la désignation d'un juge ad hoc, laquelle serait «justifi[ée]
dans la présente phase de l'affaire». A contrario, il est donc possible que
cette désignation de juges ad hoc ne soit «pas justifiée» dans certaines
autres phases de l'affaire. Cette qualification peut s'interpréter comme
une réserve, de la part de la Cour, quant à la désignation de juges ad hoc
par les Etats défendeurs, réserve qui s’expliquerait par l'impossibilité où
se trouverait la Cour de voir, avant qu'elles définissent leur position, quel
est l'intérêt des parties — font-elles ou non cause commune?

 

Le sens à donner au rétablissement de l'égalité entre les parties,

42
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 955

puisque c’est la raison d’être de l'institution du juge ad hoc dans le cas de
figure où le demandeur et les Etats défendeurs qui font cause commune
ne comptent pas de juge ad hoc de leur nationalité sur le siège, a été défini
dans la pratique de la Cour de façon très claire, sans la moindre ambi-
guité. .

Dans l'affaire du Sud-Ouest africain (1961), il a été décidé que, au cas
où ni Pune ni l’autre des Parties faisant cause commune ne compterait de
juge de sa nationalité sur le siège, lesdites Parties auraient la faculté de
désigner d’un commun accord un seul juge ad hoc (Sud-Ouest africain,
C.LJ. Recueil 1961, p. 3).

Si, en revanche, la Cour compte parmi ses membres un juge ayant la
nationalité d’une des parties, ne serait-ce que de l’une d'elles, il ne sera
pas désigné de juge ad hoc (Juridiction territoriale de la Commission
internationale de l'Oder, C.P.J.. série C n° 17 (1D, p. 8; Régime
douanier entre l'Allemagne et l'Autriche, 1931, C P.J.I série AIB n° 41,
p. 88).

Si l’on applique à la présente instance cette jurisprudence parfaitement
cohérente de la Cour, aucun des Etats défendeurs n'était habilité à dési-
gner un juge ad hoc.

On peut donc dire qu’en l'espèce, ni l’une ni l’autre des deux fonctions
élémentaires de l'institution du juge ad hoc n'a été remplie de façon satis-
faisante du point de vue de la composition de la Cour. À mon sens, la
question revêt un intérêt tout particulier parce que, manifestement, son
importance ne se limite pas à la procédure et pourrait avoir une portée
concrète de irès grande ampleur.

IT. LE PROBLÈME HUMANITAIRE EN L’ESPECE

5. Les problèmes humanitaires en tant que motif d'indication de me-
sures conservatoires revêtent une importance primordiale dans la pra-
tique la plus récente de la Cour.

En la matière, la Cour suit deux voies parallèles:

a) L'intérêt particulier de la personne

A cet égard, l'affaire LaGrand (Allemagne c. Etats-Unis d'Amérique)
et l'affaire relative à la Convention de Vienne sur les relations consulaires
( Paraguay c. Etats-Unis d'Amérique) sont caractéristiques.

Dans les deux affaires, la Cour s'est montrée extrêmement sensible a
l’aspect humanitaire de la question à examiner, ce qu’exprime probable-
ment au mieux la requête présentée par Allemagne le 2 mars 1999:

«L'importance et le caractère sacré de la vie humaine sont des
principes bien établis du droit international. Comme le reconnait
l'article 6 du pacte international relatif aux droits civils et politiques,

43
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 956

le droit à la vie est inhérent à la personne humaine et ce droit doit
être protégé par la loi.» (LaGrand (Allemagne c. Etats-Unis d’ Ameé-
rique), mesures conservatoires, ordonnance du 3 mars 1999, CII.
Recueil 1999, p. 12, par. 8.)

Dès le lendemain, à l'unanimité, la Cour a indiqué des mesures conser-
vatoires parce que les circonstances exigeaient qu'elle les «indique» de
toute urgence (ibid., p. 15, par. 26), de sorte qu'il lui incombait de mettre
en train le mécanisme voulu conformément à l'article 41 de son Statut et
de l’article 75, paragraphe |, de son Règlement, «pour que M. Walter
LaGrand ne soit pas exécuté tant que la décision définitive en la présente
instance n'aura pas été rendue» (ibid, p. 16. par. 29).

La Cour a indiqué des mesures conservatoires quasiment identiques
dans le différend opposant le Paraguay et les Etats-Unis d'Amérique à la
suite de la requête présentée par le Paraguay le 3 avril 1998. Le même
jour, le Paraguay a également présenté «une demande urgente en indica-
tion de mesures conservatoires à l'effet de protéger ses droits» (Conven-
tion de Vienne sur les relations consulaires (Paraguay €. Etats-Unis
d'Amérique), ordonnance du 9 avril 1998, C.LJ. Recueil 1998, p. 251,
par. 6). Et dès le 9 avril 1998, à l'unanimité, la Cour a indiqué des me-
sures conservatoires «pour que M. Angel Francisco Breard ne soit pas
exécuté tant que la décision définitive en la présente instance n’aura pas
été rendue» (ibid., p. 258, par. 41).

Il est évident que c'est à cause de l'aspect humanitaire du problème que
l'unanimité a été réalisée au sein de la Cour. On en voit clairement la
preuve non seulement dans la lettre et l'esprit des deux ordonnances ren-
dues dans ces deux affaires, mais aussi dans les déclarations ainsi que
dans l'opinion individuelle qui leur ont été jointes. En l'occurrence, les
considérations humanitaires ont été, semble-t-il, assez fortes pour lever
les obstacles qui s'opposaient à l'indication de mesures conservatoires. Le
raisonnement du doyen de la Cour, M. Oda, et celui de son président,
M. Schwebel, sont significatifs.

Au paragraphe 7 de la déclaration qu'il joint à l'ordonnance du 3 mars
1999 dans l'affaire LaGrand (Allemagne c. Etats-Unis d'Amérique },
M. Oda énonce de façon convaincante une série de motifs d'ordre théo-
rique qui «ont conduit à penser qu'il n’y avait pas lieu d'indiquer les
mesures conservatoires demandées par l'Allemagne, eu égard au caractère
fondamental de telles mesures». Mais, M. Oda tient à «rappelfer] avec
force [que sil a] voté en faveur de l'ordonnance, c'est uniquement pour
des motifs humanitaires» (C.LJ. Recueil 1999, p. 20).

Dans son opinion individuelle, le président de la Cour, M. Schwebel,
n’a pas expressément déclaré qu'il s'était inspiré de considérations huma-
nitaires pour voter en faveur de l'ordonnance, mais il est raisonnable de
penser que ce sont les seules considérations qui ont prévalu en l'espèce,
puisqu'il avait «de profondes réserves quant à la manière de procéder
tant de Ja Partie requérante que de la Cour» (LaGrand (Allemagne

44

 
LICEITE DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 957

c. Etats-Unis d'Amérique), mesures conservatoires, ordonnance du 3 mars
1999, CI JT. Recueil 1999, p. 22).
Et, en ce qui concerne le demandeur, M. Schwebel a dit ceci:

«L'Allemagne aurait pu présenter sa requête des années, des mois,
des semaines, voire quelques jours plus tôt. L’eût-elle fait, la Cour
eut pu procéder comme elle le fait depuis 1922 et tenir des audiences
sur la demande en indication de mesures conservatoires. Mais l’Alle-
magne a attendu la veille de l'exécution pour présenter sa requête et
sa demande en indication de mesures conservatoires, en faisant
valoir par la même occasion que la Cour n'avait plus le temps
d'entendre les Etats-Unis et devrait agir d'office.» {{bid.)

De son côté, la Cour a indiqué des mesures conservatoires en
s'appuyant, comme le dit M. Schwebel, président de la Cour, «exclusive-
ment» sur la requête de l'Allemagne.

b} L'intérêt collectif d'un groupe ou d'une population en tant qu'élément
constitutif de l'Etat

La protection de la population nationale est devenue question litigieuse
dans l'affaire relative aux Activités militaires et paramilitaires au Nica-
ragua et à l'encontre de celui-ci (Nicaragua c. Etats-Unis d'Amérique ) :

«Dans sa conclusion, le Nicaragua a insisté sur les morts, sur les
dommages que les actes allégués ont causés chez les Nicaraguayens
et a demandé à la Cour de soutenir, au moyen de mesures conser-
vatoires. «les droits des citoyens nicaraguayens à la vie, à la liberté et
à la sécurité».» (R. Higgins, «Interim Measures for the Protection
of Human Rights», dans Charney, Anton, O’Connell (dir. publ.),
Politics, Values and Functions, International Law in the 21st Cen-
tury, 1997, p. 96).

Dans l'affaire du Différend frontalier (Burkina FasolRépublique du
Mali), la Cour, pour indiquer des mesures conservatoires, s'est fondée
sur des:

«incidents qui, non seulement sont susceptibles d’étendre ou d’aggra-
ver le différend, mais comportent un recours à la force inconciliable
avec le principe du règlement pacifique des différends internatio-
naux» (Différend frontalier, mesures conservatoires, ordonnance du
10 janvier 1986, C.1.J. Recueil 1986, p. 9, par. 19).

En l'espèce. la préoccupation humanitaire était motivée par le risque de
préjudice irréparable:

«les faits qui sont à l’origine des demandes des deux Parties en indi-
cation de mesures conservatoires exposent les personnes et les biens
se trouvant dans la zone litigieuse, ainsi que les intérêts des deux
Etats dans cette zone, à un risque sérieux de préjudice irréparable »
(ibid., p. 10, par. 21).

45
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 958

On peut dire que, dans les affaires évoquées ci-dessus, en particulier celles
dans lesquelles des individus étaient directement concernés, la Cour s’est
appuyée sur une norme humanitaire supérieure dans le cadre de la pro-
cédure en indication de mesures conservatoires. une norme qui avait suf-
fisamment de force intrinsèque pour que l’on déroge à certaines règles
pertinentes, règles de procédure et règles de fond, qui régissent l’institu-
tion des mesures conservatoires. En somme, les considérations humani-
taires, indépendamment des normes du droit international qui règlent les
droits de l’homme et ses libertés, ont en quelque sorte acquis un rôle juri-
dique autonome; ces considérations ont désormais franchi les limites du
domaine moral et philanthropique pour entrer dans le domaine du droit.

6. En l’espèce, il semble pourtant que la préoccupation «humanitaire»
ait perdu l'autonomie acquise sur le plan juridique. Vu les circonstances
particulières de l'instance, il convient de s’arréter sur ce fait.

A la différence des affaires évoquées précédemment, le «problème
humanitaire» porte ici, littéralement, sur le sort de toute une nation.
Nous aboutissons à cette conclusion à partir de deux éléments au moins:

En premier lieu, la République fédérale de Yougoslavie et ses groupes
nationaux et ethniques sont soumis depuis plus de deux mois à présent
aux attaques constantes d’une armada aérienne très forte, extrêmement
organisée, appartenant aux Etats les plus puissants du monde. La finalité
de cette attaque a de quoi horrifier, si l'on en juge par les paroles du com-
mandant en chef, le général Wesley Clark, et il n’y a pas lieu de douter de
ce qu'il dit:

«Systématiquement et progressivement, nous allons attaquer,
ébranler, dégrader, dévaster, et finalement, sauf si le président
Milosevic se plie aux exigences de la communauté internationale,
nous allons détruire intégralement ses forces armées et leur ôter
toutes leurs infrastructures et toutes leurs bases de soutien» (BBC
News, Atip:lnews.bbe.co.uklenglish{statie. NAT Ogaller ylairdefault.stml
14 mai 1999).

En l'occurrence, le terme «soutien» revêt un sens très large, au point
que l’on peut se demander quel est vraiment l'objet des attaques
aériennes. Dans un article intitulé «La population de Belgrade doit
souffrir», Michael Gordon cite le général Short qui dit «espérer que la
détresse de la population va saper, qu'elle doit saper, le soutien dont
bénéficient les autorités de Belgrade» (/nternational Herald Tribune,
16 mai 1999. p. 6) et il poursuit:

«ll n'y aura plus d'électricité pour votre frigo, plus de gaz pour
votre cuisinière, vous ne pourrez plus aller au travail parce que le
pont est démoli — ce pont sur lequel vous avez organisé vos concerts
rock et sur lequel vous vous êtes massés avec des cibles sur la tête.
Tout cela disparaît à 3 heures du matin.» {/bid.)

 

Il ne s'agissait pas là de paroles en lair, comme en témoignent les

46
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 959

ponts démolis, la disparition de centrales électriques, de l’adduction
d'eau, des productions alimentaires indispensables à la vie; comme en
témoigne la destruction de routes, d'immeubles résidentiels, de maisons
d'habitation unifamiliales; comme en témoignent les hôpitaux privés
d'électricité et d’eau et, par-dessus tout, ces êtres humains qui sont
exposés aux bombardements et qui, comme le disait si bien la requête
dans l'affaire LaGrand (Allemagne c. Etats-Unis d'Amérique), ont un
«droit à la vie inhérent à la personne humaine» (pacte international rela-
tif aux droits civils et politiques, art. 6), dont l'importance et le caractère
sacré sont des principes bien établis du droit international. Dans l'enfer
de la violence, ce ne sont plus là que des «dommages collatéraux».

En second lieu, arsenal qui sert aux attaques lancées contre la You-
goslavie contient certaines armes dont les effets sont quasi illimités dans
l’espace et dans le temps. Au cours de la procédure orale, l'agent des
Etats-Unis a nettement précisé que l’uranium appauvri est régulièrement
utilisé par l’armée des Etats-Unis (CR 99/24, p. 17).

I] convient de laisser les scientifiques évaluer les effets de uranium
appauvri. Le rapport de Marvin Resnikoff, qui travaille pour Radio-
active Management Associates (NMI) dit quels sont ces effets:

«Une fois inhalées, de fines particules d’uranium peuvent se loger
dans les alvéoles du poumon et y rester jusqu’a la fin de votre vie. La
dose inhalée est cumulative. Une certaine fraction des particules
inhalées peut être expectorée puis avalée et ingérée. Si l'intéressé
fume, il faut prendre cet élément en considération. Comme fumer
détruit les franges ciliaires, les particules capturées dans les passages
bronchiques du fumeur ne peuvent pas être expulsées. Gofman estime
que, chez les fumeurs, le risque dû à l'irradiation est ainsi multiplié
par dix. L’uranium émet une particule alpha, analogue à un noyau
d'hélium amputé de deux électrons. Les rayonnements de ce type ne
pénètrent pas très profondément, mais, une fois à l’intérieur du corps,
ils causent beaucoup de dommages aux tissus. Quand il est inhale,
l'uranium accroît les probabilités de cancer du poumon. Quand il est
ingéré, l'uranium se concentre dans les os. A l’intérieur des os, il aug-
mente les probabilités de cancer des os, ou bien, dans la moelle, les
probabilités de leucémie. L’uranium réside aussi dans les tissus mous,
y compris les gonades, ce qui accroit les probabilités de conséquences
génétiques, sous forme notamment d’anomalies génétiques et d’avor-
tements spontanés. Le rapport qui existe entre l'uranium ingéré et les
doses d'irradiation qui en résultent pour la moelle osseuse et certains
organes ... figurent dans beaucoup d'études citées en référence.

Les effets de l'uranium sur la santé sont également fonction de
l'âge. Pour une même dose. l'enfant court de plus grands risques de can-
cer que l'adulte.» (Uranium Battlefields Home & Abroad: Depleted
Uranium Use by the U.S. Department of Defense, Rural Alliance for
Military Accountability, ef al, mars 1993, p. 47-48.)

L'Office fédéral allemand de l’environnement (Umweltbundesamt) a pré-

47
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 960

senté une analyse scientifique des effets concrets imputables aux opéra-
tions armées contre la Yougoslavie. Ce rapport d’expert dit essentielle-
ment ceci !:

I

{Traduction du Greffe]

«Plus la guerre en Yougoslavie dure et plus le risque de dommages
à long terme à l’environnement s'aggrave. Ces dommages menacent de
s'étendre au-delà des frontières de la Yougoslavie et peut-être est-il
déjà trop tard pour qu’on puisse les éradiquer. C’est à cette conclusion
que parvient l'Office fédéral allemand de l'environnement ( Umweltbun-
desamt) dans un document interne examinant les conséquences pour
l’environnement de la guerre en Yougoslavie, établi en vue de la
réunion des ministres européens de l’environnement début mai à
Weimar. Des catastrophes du type de celles de Seveso et de Sandoz
constituent, selon l'Office, «un scénario éminemment probable».

«Je langer der Krieg in Jugoslawien dauert, desto grôsser wird die Gefahr von lang-
fristigen Schädigungen der Umwelt. Diese drohen sich über die Landesgrenzen
hinaus auszubreiten und kônnen môglicherweise nicht mehr vollstandig beseitigt wer-
den. Zu dieser Einschätzung kommt das Umweltbundesamt (U BA) in einem internen
Papier, das sich mit den Gkologischen Auswirkungen des Krieges in Jugoslawien
befasst und für die Vorbereitung des Treffens europäischer Umweltminister Anfang
Mai in Weimar erstellt wurde. Katastrophen ‘wie Seveso und Sandoz’ sind nach
Ansicht des Amtes ‘ein durchaus wahrscheinliches Schadensszenario”.

Umweltgifte, die nach Zerstérungen von Industrieanlagen austreten. kénnten sich
weiter ausbreiten. ‘ Bei Sicherstellung sofortigen Handelns, das unter Kriegsbedin-
gungen aber unmôglich ist, bleibt die Wirkung dieser Umweltschädigungen lokal
begrenzt. Langere Verzôgerungen führen zu einem übertritt der Schadstoffe in die
Schutzgüter Boden, Grund- und Oberflachenwasser. erhôhen das Gefährdungspoten-
tial für den Menschen und den Sanierungsaufwand betrachtlich. ’

Diese Folgen müssen nicht auf Jugoslawien beschränkt sein. Schadstoffe aus
Grossbranden kônnten grenzüberschreitend verteilt werden. Weiter heisst es in dem
Papier: ‘Die Einleitung der Gefahrstoffe in Oberflachenwasser kann zur weiträumi-
gen Schädigunge der Okosysteme führen. Die Deposition von Gefahrstoffen in Béden
kann je nach Eigenschaft der Stoffe und Bôden zu langanhaltenden Versuchungen
mit weitgehenden Nutzungseinschränkungen fihren.*

Die Gefahr einer ‘tiefgreifenden Zerstürung wesentlicher Bestandteile von Trink-
wasserversorgungssystemen sei für mittlere und grosse Städte sowie Ballungsgebiete
am grôssten. Schon geringe Mengen von Substanzen der petrochemischen Industrie
kônnten ‘grosse Grundwasservorräte unbrauchbar machen’.

Wie gefährlich die freigesetzten Stoffe insgesamt sind, lässt sich nach Ansicht der
UBA-Experten nur schwer abschätzen. ‘weil durch die Zerstôrung ganzer Industrie-
komplexe Mischkontaminationen verschiedenster Schadstoffe gebildet werden”. die
noch wenig erforscht seien. Noch komplizierter set die Beurteilung von Umwelt-
schäden durch Brande und Explosionen. Hier treten bezogen auf Schadstoftinventar
und Ausbreitung weit weniger kalkulierbare. zum Teil grossflachige Umweltschiidi-
gungen cin.”

Die Verbrennungsprodukte seien ‘zum Teil hoch toxisch und Kkanzerogen”. Je mach
klimatischen Bedingungen Kônne es ‘zu ciner grossflichigen Verteilung dieser Stoffe’
kommen. ‘die eine vollständige Beseitigung nahezu unmôglich macht...”

Die Wechselwirkungen der Produkte mit den cingesetzten Waffen dürften ‘vôllig
unbekannt sein.» (TAZ. Die Tageszcitune, Berlin. 20 mai 1999.)

48
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 961

Les substances toxiques pour l’environnement libérées à la suite de
la destruction d'installations industrielles pourraient se propager à
une plus grande distance. L'adoption de mesures immédiates —
impossible toutefois en temps de guerre — permettrait de contenir
localement ces atteintes à l’environnement. Plus le temps s'écoulera
et plus ces substances se répandront dans le sol, les eaux souterraines
et les eaux de surface, d’où une augmentation considérable des ris-
ques pour l’homme et du coût des opérations de nettoyage.

Ces conséquences ne sont pas nécessairement limitées à la You-
goslavie. Les substances toxiques dégagées à la suite d'incendies
majeurs peuvent se répandre au-delà des frontières. Et l’auteur du
document d’ajouter: «La migration de substances dangereuses
dans les eaux de surface peut causer de graves dommages aux éco-
systèmes. Le dépôt de substances dangereuses dans le sol peut
entraîner, selon la nature des substances et des sols, une contami-
nation à long terme, faisant radicalement obstacle à l’utilisation
des sols.»

Le risque d’une «destruction à grande échelle des éléments essen-
tiels du réseau d’approvisionnement en eau potable» est plus lourd
pour les villes moyennes, les grandes villes et les zones de concentra-
tion urbaine. De faibles quantités de substances émanant d’installa-
tions pétrochimiques suffisent à rendre inutilisables d'importantes
réserves d'eaux souterraines».

Selon les experts de l'Office fédéral de l’environnement, il est très
difficile d'apprécier dans son ensemble le risque que représentent
les substances libérées dans l’environnement, «car la destruction
de complexes industriels entiers entraîne une pollution provoquée
par un véritable cocktail de substances toxiques», sur laquelle les
recherches n'ont guère porté jusqu'à présent. L'évaluation des
dommages causés a l’environnement par les incendies et les explo-
sions est encore plus délicate, estiment les experts. «Il est beaucoup
plus difficile en pareil cas, du fait des problèmes liés à l’identifi-
cation des substances toxiques et au risque de les voir se répandre,
de prédire les dommages à l’environnement, qui seront parfois consi-
dérables.»

Certaines des substances libérées dans I’ atmosphère à la suite des
incendies sont qualifiées de «très toxiques et cancérigènes». En fonc-
tion des conditions climatiques ambiantes, «ces substances pour-
raient diffuser très largement», de sorte qu'«une décontamination
complète serait quasi impossible ».

Quant à l'interaction de ces produits avec les armes utilisées, on en
«ignorerait totalement» les effets.» (TAZ, Die Tugeszeitung, Berlin,
numéro du 20 mai 1999.)

Je suis par conséquent profondément convaincu que la Cour se trouve
concrétement face a une affaire imposant incontestablement d’agir «de
toute urgence» et où l’on court le risque d'un «préjudice irréparable»,

49
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 962

affaire qui répond parfaitement, quant au fond, aux normes humanitaires
que la Cour a retenues dans certains précédents; à cet égard, la présente
instance se situe même à un niveau nettement supérieur.

7. Pour être franc, je dois dire que je trouve totalement inexplicable
que la Cour veuille s'abstenir d'étudier sérieusement la possibilité d’indi-
quer des mesures conservatoires alors que la situation impose de façon
aussi criante de tenter à tout le moins, indépendamment des effets pra-
tiques éventuels de la tentative, d’atténuer, sinon de supprimer, un dan-
ger incontestable de catastrophe humanitaire. Je n'envisage pas ici des
mesures conservatoires qui prendraient concrètement la forme proposée
par la République fédérale de Yougoslavie, j'envisage des mesures conser-
vatoires en général: la Cour peut proposer d'office d’autres mesures
conservatoires que celles qui sont proposées par la République fédérale
de Yougoslavie, ou elle peut se contenter d’un appel lancé par le pré-
sident, comme elle l’a fait si souvent déjà, dans des situations moins diffi-
ciles, en s'inspirant de l’article 74, paragraphe 4, de son Réglement.

Sans le vouloir, on a ici l'impression que, pour la Cour en l'espèce,
l'indication de mesures conservatoires, sous quelque forme que ce soit, lui
a semblé interdite. Par exemple, au paragraphe 19 de l'ordonnance, la
Cour:

«estime nécessaire de souligner que toutes les parties qui se pré-
sentent devant elle doivent agir conformément à leurs obligations
en vertu de la Charte des Nations Unies et des autres règles du
droit international, y compris du droit humanitaire»,

ou bien elle dit, au paragraphe 49, que les Parties: «doivent veiller à ne
pas aggraver ni étendre le différend», et il est manifeste que. dans les
deux cas, la Cour s’est inspirée d’un type de mesures conservatoires de
caractère général et indépendant.

III. NULLITÉ ABSOLUE DE LA RESERVE DES ETATS-UNIS À L'ARTICLE IX
DE LA CONVENTION SUR LE GÉNOCIDE

8. Dans son ordonnance, la Cour accepte ce qu’affirme le défendeur
qui dit quelle n’a pas compétence pour connaître de la requête que le
demandeur fonde sur la convention sur le génocide parce que les Etats-
Unis ont formulé à l’article IX de ladite convention une réserve parfaite-
ment claire. Comme cette réserve des Etats-Unis nécessite de leur part un
consentement exprès avant qu'il soit possible d’intenter contre eux la
moindre action ayant trait au génocide et que les Etats-Unis n'ont pas
donné leur consentement en l'espèce, le nexus juridictionnel voulu n’est
pas établi.

Cette réserve se lit comme suit:

« Réserves
1) En ce qui concerne l’article IX de la convention, pour qu’un
différend auquel les Etats-Unis sont partie puisse être soumis à la

50
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 963

juridiction de la Cour internationale de Justice en vertu de cet
article, le consentement exprès des Etats-Unis est nécessaire dans
chaque cas.

2) Aucune disposition de la convention n’exige ou ne justifie
l'adoption par les Etats-Unis d'Amérique de mesures législatives ou
autres interdites par la Constitution des Etats-Unis telle qu’elle est
interprétée par les Etats-Unis.

Déclarations interprétatives

1) L'expression «dans l'intention de détruire, ou tout ou en par-
tie, un groupe national, ethnique, racial ou religieux comme tel»
figurant à l’article II désigne l'intention expresse de détruire, en tout
ou en partie, un groupe national, ethnique, racial ou religieux,
comme tel, par des actes spécifiés à l’article IL.

2} L'expression «atteinte à l’intégrité mentale» figurant à l’article
Il, alinéa 6) désigne une détérioration permanente des facultés intel-
lectuelles par le recours des drogues, à la torture, ou à des techniques
analogues.

3) L'engagement pris d'accorder l’extradition conformément à la
législation nationale et aux traités en vigueur qui figure à l’article VII
porte uniquement sur des actes qui sont qualifiés de criminels aux
termes de la législation tant de Etat requérant que de l'Etat requis,
et aucune disposition de l’article VI ne porte atteinte au droit de tout
Etat de traduire devant ses propres tribunaux l’un quelconque de ses
nationaux du chef d’actes commis à l'extérieur de l'Etat considéré.

4) Les actes commis au cours des conflits armés sans intention
expresse énoncée à l’article II ne sont pas suffisants pour constituer
un génocide au sens de la présente convention.

5) En ce qui concerne la mention d’une cour criminelle inter-
nationale à l’article VI de la convention, les Etats-Unis d’Amé-
rique déclarent qu'ils se réservent le droit de ne participer à un tel
tribunal qu’en vertu d’un traité conclu expressément à cette fin
avec l'avis et le consentement du Sénat.» {Traités multilatéraux
déposés auprès du Secrétaire général, état au 31 décembre 1997,
doc. ST/LEG/SER.E/16, p. 93.)

9. La première réserve des Etats-Unis à l’article IX de la convention

sur le génocide est exprimée /ege artis. Cet article 1X est par nature une

disposition de procédure à l'égard de laquelle les parties à la convention

se conforment au principe de la totale liberté d'intention.

La question devient plus compliquée en ce qui concerne les «déclara-
tions interprétatives» figurant dans ce même texte. Il y a lieu de signaler
qu’en droit, l’«interprétation» est par définition un moyen utile d’expri-
mer une réserve, c'est-à-dire qu’une des parties à un traité va en interpré-
ter une disposition ou une section en un sens restrictif. En effet, une
réserve, entendue quant au fond, vise non seulement à exclure l’applica-

51
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 964

tion d’une disposition ou d’une certaine partie d’un traité mais aussi à
limiter son interprétation ou son application.

L'article 2. paragraphe | d) de la convention de Vienne sur le droit des
traités est très clair à cet égard et se lit comme suit:

«l'expression «réserve» s’entend d’une déclaration unilatérale, quel
que soit son libellé ou sa désignation, faite par un Etat quand il
signe, ratifie, accepte ou approuve un traité ou y adhère, par laquelle
il vise à exclure ou à modifier l'effet juridique de certaines disposi-
tions du traité dans leur application à cet Etat» (Nations Unies,
Documents officiels de la conférence des Nations Unies sur le droit
des traités, première et deuxième session, 1969, p. 311).

Dans son avis consultatif du 28 mai 1951, la Cour a fait observer ceci:

«Les origines de la convention révèlent l'intention des Nations
Unies de condamner et de réprimer le génocide comme un «crime de
droit des gens» impliquant le refus du droit à l’existence de groupes
humains entiers, refus qui bouleverse la conscience humaine, inflige
de grandes pertes à l’humanité, et qui est contraire à la fois à la loi
morale et à l'esprit et aux fins des Nations Unies (résolution 96, I) de
l’Assemblée générale, 11 décembre 1946). Cette conception entraîne
une première conséquence: les principes qui sont à la base de la
convention sont des principes reconnus par les nations civilisées
comme obligeant les Etats même en dehors de tout lien convention-
nel. Une deuxième conséquence est le caractère universel à la fois de
la condamnation du génocide et de la coopération nécessaire «pour
libérer l'humanité d’un fléau aussi odieux » (préambule de la conven-
tion).» (Réserves à la convention sur le génocide, avis consultatif,
C.LJ. Recueil 1951, p. 23).

Dans l'arrêt qu’elle a rendu le 11 juillet 1996 dans l'affaire relative à la
Convention sur le génocide, la Cour a déclaré qu’«[i]l en résulte que les
droits et obligations consacrés par la convention sont des droits et obli-
gations erga omnes» (Application de la convention pour la prévention et la
répression du crime de génocide, exceptions préliminaires, arrêt, C.LJ.
Recueil 1996 (IT), p. 616, par. 31).

Il est manifeste que les première et deuxième «interprétations » définies
par les Etats-Unis sont en fait des réserves, lesquelles sont incompatibles
avec l'objet et le but de la convention sur le génocide (Jordan Paust,
«Congress and Genocide: They’re Not Going to Get Away with It»,
Michigan Journal of International Law, vol. 11, 1989-1990, p. 92-98).

Car:

«Les articles II, III et IV au moins de la convention sur le géno-
cide dans lesquels chacun voit une codification du droit international
coutumier, représentent par conséquent le jus cogens. Cela veut dire
qu'il est strictement impossible de déroger à ces dispositions tant que
la communauté internationale dans son ensemble n’a pas adopté de
nouvelle règle. Par conséquent, dans la mesure où une réserve quel-

52
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 965

conque à la convention sur le génocide a pour objet de déroger à la portée
ou à la nature même des obligations contractées par un Etat quel-
conque à l'égard du génocide, telles qu’elles sont définies dans les dis-
positions centrales de la convention sur le génocide, toute réserve de
ce type sera nulle sous l’effet même de la doctrine du jus cogens.»
(M. M. Sychold, «Ratification of the Genocide Convention: The Legal
Effects in Light of Reservations and Objections», Schweizerische Zeit-
schrift fiir internationales und europdisches Recht, n° 4, 1998, p. 551.)

10. Les normes du jus cogens priment sur tout le reste; elles annulent
par conséquent en totalité tout acte qui ne s’y conforme pas, qu'il soit
unilatéral, bilatéral ou multilatéral. Cette conclusion logique qui découle
du caractère catégorique, absolument impératif, des normes du jus cogens,
lesquelles expriment sur le plan normatif les valeurs fondamentales de la
communauté internationale dans son ensemble, a été confirmée dans les
affaires du Plateau continental de la mer du Nord. Dans ces affaires en
effet, la Cour était face à une thèse suivant laquelle le «principe d’équi-
distance» énoncé à l’article 6 de la convention de Genève de 1958 sur le
plateau continental était devenu tractu temporis une règle de droit inter-
national coutumier, Or, dans ses arrêts, la Cour a dit ceci:

«il est ... caractéristique d’une règle ou d’une obligation purement
conventionnelle que {a faculté d'y apporter des réserves unilatérales
soit admise dans certaines limites mais il ne saurait en être ainsi dans
le cas de règles et d'obligations de droit général ou coutumier qui,
par nature, doivent s'appliquer dans des conditions égales a tous les
membres de la communauté internationale et ne peuvent donc être
subordonnées à un droit d'exclusion exercé unilatéralement et à
volonté par l’un quelconque des membres de la communauté à son
propre avantage. Par conséquent. il paraît probable que si pour une
raison quelconque, l’on consacre ou l’on entend traduire des règles
ou des obligations de cet ordre dans certaines dispositions d’une
convention, ces dispositions figureront parmi celles au sujet des-
quelles le droit de formuler des réserves unilatérales n'est pas accordé
ou est exclu.» (Plateau continental de la mer du Nord, arrêt, CLJ.
Recueil 1969, p. 38-39, par. 63).

Si nous laissons de côté une certaine confusion d'ordre théorique dont
fait preuve cet extrait en ce qui concerne le rapport entre les règles
du droit international général et les normes constituant le corpus juris
cogentis, il me semble que la Cour affirmait là, très nettement, que des
principes s'appliquant à des règles et obligations d’origine purement
conventionnelle ne peuvent pas s'appliquer par analogie à des normes
ayant le caractère de jus cogens.

Le seul moyen dont on disposerait pour que la réserve des Etats-Unis
à l’article IX de la convention sur le génocide ne soit pas frappée de nul-
lité serait peut-être que celle-ci ne puisse viser que les «déclarations inter-
prétatives» sans produire d'effet juridique sur la réserve elle-même.

53
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 966

Mais cette interprétation serait contraire à une règle fondamentale,
celle de l’indivisibilité des actes, quels qu'ils soient, unilatéraux, bilaté-
raux, multilatéraux, qui entrent en conflit avec une norme relevant du
corpus juris cogentis. Dans son commentaire à l’article 44, paragraphe 5
de la convention de Vienne sur le droit des traités, la Commission du
droit international a déclaré sans équivoque:

«les règles du jus cogens ont un caractère si fondamental que, lors-
que les parties concluent un traité dont l’une des clauses est incom-
patible avec une règle déjà existante du jus cogens, ce traité doit être
considéré comme non valide dans sa totalité.» (Annuaire de la Com-
mission du droit international, 1966, vol. II, p. 260, par. 8).

Comme le disait aussi sir Gerald Fitzmaurice:

«il y a les affaires dans lesquelles les règles primordiales du jus
cogens créent une situation d'obligation irréductible et imposent de
faire abstraction de l’action illicite parce qu’elle ne doit pas porter
atteinte aux obligations des Etats tiers» (G. Fitzmaurice, «The
Law and Procedure of the International Court of Justice», 1954-
1959, British Year Book of International Law, vol. 35, 1955,
p. 122).

Par suite, le caractére primordial des normes du jus cogens, qui sont les
fondations de la communauté internationale dans son ensemble, interdit
de subdiviser un acte des Etats-Unis qui contient a la fois des réserves et
des «interpretations» entrant en conflit avec une norme de caractére
impératif.

IV. COMPETENCE DE LA COUR RATIONE MATERIAE

11. Je suis d’avis qu'en l’espèce la position adoptée par Ja Cour prête
fortement à critiques.
La Cour considère:

«que les Etats-Unis affirment en outre qu’il n’existe pas de «lien juri-
dique suffisant entre les accusations portées contre les Etats-Unis
dans la requête et la prétendue base de compétence en vertu de la
convention sur le génocide»; et qu’ils exposent que la Yougoslavie
n'a pas présenté d’allégation crédible de violation de la convention
sur le génocide car elle n’a pas démontré l'existence de l'intention
spécifique requise par la convention de «détruire, en tout ou en par-
tie, un groupe national, ethnique, racial ou religieux, comme tel»,
intention qui ne peut se déduire par inférence de la conduite d'opé-
rations militaires de type classique contre un autre Etat» (ordon-
nance, par. 22).

L'intentionnalité est incontestablement l'élément subjectif qui est cons-
titutif du crime de génocide comme du reste de n'importe quel autre

54
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 967

crime. Mais cette question n'est pas l’objet de la prise de décision dans la
procédure incidente de Vindication de mesures conservatoires et, par sa
nature même, elle ne peut pas l'être.

I] faut à cet égard chercher une preuve fiable dans le différend qui, par
ses principaux traits, est pour l'essentiel identique au différend examiné
ici: il s’agit de l'affaire relative à Application de la convention pour la
prévention et la répression du crime de génocide.

Dans l’ordonnance qu'elle a rendue le 8 avril 1993 sur l'indication de
mesures conservatoires, souscrivant à l'affirmation du défendeur qui dit
notamment «n’apport{er] aucun appui ni n’encouragfer], d’une façon ou
d’une autre, la perpétration des crimes mentionnés dans la requête … [et]
que les griefs exposés dans la requête sont dénués de fondement» (Appli-
cation de la convention pour la prévention et la répression du crime de
génocide, mesures conservatoires, ordonnance du 8 avril 1993, C.LJ.
Recueil 1993, p. 21, par. 42), la Cour a considéré que:

«dans le contexte de la présente procédure concernant l'indication
de mesures conservatoires, [elle] doit, conformément à l’article 41 du
Statut, examiner si les circonstances portées à son attention exigent
l'indication de mesures conservatoires, mais n'est pas habilitée à
conclure définitivement sur les faits ou leur imputabilité et que sa
décision doit laisser intact le droit de chacune des Parties de contes-
ter les faits allégués contre elle, ainsi que la responsabilité qui lui est
imputée quant à ces faits et de faire valoir ses moyens sur le fond»
(ibid, p. 22, par. 44)

et que:

«felle] n’est pas appelée à ce stade à établir l’existence de violations
de la convention sur le génocide» (ibid, par. 46).

La raison d’être des mesures conservatoires est par conséquent limitée
à la préservation des droits des parties pendente lite qui sont l'objet du
différend, droits qui peuvent ultérieurement faire l’objet de la décision de
la Cour. Comme celle-ci le dit de nouveau dans l'affaire de la Frontière
terrestre et maritime entre le Cameroun et le Nigéria:

«Considérant que la Cour, dans le cadre de fa présente procédure
concernant l'indication de mesures conservatoires, n'est pas habilitée
à conclure définitivement sur les faits ou leur imputabilité et que sa
décision doit laisser intact le droit de chacune des Parties de contes-
ter les faits allégués contre elle, ainsi que la responsabilité qui lui est
imputée quant à ces faits, et de faire valoir, le cas échéant, ses
moyens sur le fond.» (Frontière terrestre et maritime entre le Came-
roun et le Nigéria, mesures conservatoires, ordonnance du 15 mars

1996, C.L.J. Recueil 1996 (1), p. 23, par. 43.)

55
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 968

12. Sur ce point en particulier, il se pose des questions fondamentales
au sujet de la position de la Cour.

On peut considérer de deux façons le lien entre le recours à la force
armée et le génocide:

a) est-ce que l'emploi de la force est un acte de génocide per se ou non?
b) l'emploi de la force favorise-t-il le génocide et, dans l'affirmative,
qu'est-ce alors au sens juridique?

Indéniablement, l'emploi de la force, en soi et par définition. ne cons-
ütue pas un acte de génocide. Nul besoin d’en faire la preuve. Toutefois,
il n’est pas possible d’en déduire que l'emploi de la force est sans rapport
avec la commission du crime de génocide et qu’il n’est pas possible d’éta-
blir un tel rapport. Pareille conclusion serait contraire à la logique la plus
élémentaire.

L’article II de la convention pour la prévention et la répression du
crime de génocide définit les actes de génocide comme

«Pun quelconque des actes ci-après, commis dans l'intention de
détruire, en tout ou en partie, un groupe national, ethnique, racial
ou religieux, comme tel:

a) meurtre de membres du groupe;

b) atteinte grave à l'intégrité physique ou mentale de membres du
groupe;

c) soumission intentionnelle du groupe à des conditions d'existence
devant entraîner sa destruction physique totale ou partielle;

d) mesures visant à entraver les naissances au sein du groupe;

e) transfert forcé d'enfants du groupe à un autre groupe».

N'importe lequel des actes ci-dessus peut être commis également au
moyen de la force. L’emploi de la force est par conséquent l’un des
moyens possibles de commettre des actes de génocide. Et, il convient de le
signaler, c’est l’un des moyens les plus efficaces, étant donné les carac-
tères propres de la force armée.

L'emploi étendu de la force armée, en particulier s’il vise des objets et
des infrastructures constituant les conditions de la vie normale, peut
aboutir à «soumettre le groupe à des conditions d'existence» entraînant
bel et bien «sa destruction physique».

On peut bien entendu objecter que les actes en question ont pour rôle
d’affaiblir la puissance militaire de la République fédérale de Yougosla-
vie. Mais pareille explication peut difficilement représenter un argument
valable. Le raisonnement, en effet, va rapidement emprunter un cercle
vicieux: la puissance militaire étant après tout composée d'hommes, il est
possible d’aller jusqu'à prétendre que le meurtre collectif d’une foule de
civils tient en quelque sorte lieu de mesure de précaution de nature à
empêcher d'entretenir la puissance militaire de l'Etat, voire de l’augmen-
ter en cas de mobilisation.

Certes, pour pouvoir parler de génocide, il faut une intention, c’est-
à-dire qu'il faut vouloir «soumettre intentionnellement le groupe à des

56
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 969

conditions d’existence» entraînant «sa destruction physique totale ou
partielle».

Lors de procédures incidentes, la Cour ne peut pas — et ne doit
d’ailleurs pas — chercher à établir de façon définitive qu’elle est en pré-
sence d’une volonté de soumettre le groupe à des conditions d'existence
de nature à menacer sa survie. Eu égard à l’objet des mesures conserva-
toires, on peut dire qu’à ce stade de la procédure, il suffit d'établir que, le
groupe étant soumis à des bombardements intensifs, on court objective-
ment le risque de voir cette situation aboutir à menacer sa survie.

La Cour a précisément adopté cette position dans l'ordonnance qu’elle
a rendue le 8 avril 1993 au sujet de l’indication de mesures conservatoires
dans l'affaire relative à l’ Application de la convention pour la prévention
et la répression du crime de génocide.

Le paragraphe 44 de cette ordonnance se lit comme suit:

«Considérant que la Cour, dans le contexte de la présente procé-
dure concernant l'indication de mesures conservatoires, doit, confor-
mément à l’article 41 du Statut, examiner si les circonstances portées
à son attention exigent l'indication de mesures conservatoires, mais
n'est pas habilitée à conclure définitivement sur les faits ou leur
imputabilité et que sa décision doit laisser intact le droit de chacune
des Parties de contester les faits allégués contre elle, ainsi que la res-
ponsabilité qui lui est imputée quant à ces faits et de faire valoir ses
moyens sur le fond.» (C.L/. Recueil 1993, p. 22.)

La question de l’«intentionnalité» est extrêmement complexe. L’inten-
tion appartient au domaine subjectif, c’est une catégorie psychologique,
mais, dans la législation pénale contemporaine, l'intention est également
établie à partir de circonstances objectives. L’intention présumée de com-
mettre l'acte fait très communément partie du système juridique. Par
exemple, aux Etats-Unis d'Amérique, la jurisprudence autorise la pré-
somption plausible par opposition à la présomption concluante, même en
matière pénale.

De toute façon, les Parties s'opposent très clairement, semble-t-il, au
sujet de l’«intentionnalité» en tant qu’élément constitutif du crime de
génocide.

Le demandeur affirme que [’«intention» peut être présumée tandis
que le défendeur soutient qu’en tant qu’élément constitutif du crime de
génocide, I’«intention» doit être clairement établie sous forme de dol
spécial. Cette opposition de vues entre les Parties constitue un différend
relatif à l'interprétation, l'application ou l'exécution de la ... convention
[sur le génocide]», les différends de ce type comprenant aussi les diffé-
rends relatifs à la responsabilité d’un Etat en matière de génocide ou
de l’un quelconque des autres actes énumérés à l’article III de ladite
convention.

13. En même temps, il ne faut pas oublier que, «dans certains cas, sur-
tout dans le génocide par la soumission à des conditions inhumaines de
vie, le crime peut être perpétré par omission» (Stanislas Plawski, Etude

57
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 970

des principes fondamentaux du droit international pénal, 1972, p. 115. Cité
dans Nations Unies, doc. E/CN.4/Sub.2/416 daté du 4 juillet 1978, p. 28).
En effet,

«{IPexpérience prouve que l’état de guerre ou le régime d'occupation
de guerre sont un prétexte facile pour les autorités responsables pour
ne pas fournir à une population ou à un groupe ce qui leur est
nécessaire pour subsister: vivres, médicaments, vêtements, habita-
tions ... On nous dira que c’est la soumission du groupe à des condi-
tions d'existence susceptibles d’entrainer sa destruction physique
totale ou partielle.» (J. Y. Dautricourt, «La prévention du génocide
et ses fondements juridiques», Etudes internationales de psycho-
sociologie criminelle, n°* 14-15, 1969, p. 22-23. Cité dans Nations
Unies, doc. E/CN.4/Sub.2/416 daté du 4 juillet 1978, p. 28.)

Il est donc d’une importance primordiale de savoir que, lors de procé-
dures incidentes, la Cour ne peut pas -— et ne doit d’ailleurs pas — cher-
cher à établir de façon définitive une volonté de soumettre le groupe a des
conditions d'existence de nature à menacer sa survie. Eu égard à l’objet
des mesures conservatoires, on peut dire qu’à ce stade de la procédure, il
suffit d'établir que, le groupe étant soumis à des bombardements inten-
sifs, on court objectivement le risque de voir cette situation aboutir à
menacer sa survie.

V. AUTRES QUESTIONS PERTINENTES

14. Au paragraphe 15 de son ordonnance, la Cour dit:

«Considérant que la Cour est profondément préoccupée par le
drame humain, les pertes en vies humaines et les terribles souffrances
que connaît le Kosovo et qui constituent la toile de fond du présent
différend, ainsi que par les victimes et les souffrances humaines que
lon déplore de façon continue dans l’ensemble de la Yougoslavie. »

Le libellé de cette déclaration me paraît inacceptable pour plusieurs
raisons. La première est que cet énoncé fait part d’une préoccupation
humanitaire double. La Cour dit être «profondément préoccupée» et
évoque en même temps «les pertes en vies humaines» et «les victimes».
De sorte qu’en ce qui concerne «l’ensemble de la Yougoslavie», la Cour
évoque techniquement «les victimes» comme un fait qui ne cause pas de
«préoccupation profonde». En outre, l'énoncé permet également de
l'interpréter comme signifiant que le Kosovo ne fait pas partie de la You-
goslavie, C'est-à-dire qu'après avoir mis en relief la situation au Kosovo-
Metohija, la Cour utilise l'expression «dans l’ensemble de la Yougosla-
vie». Compte tenu de la situation de fait et de la situation de droit, il
aurait fallu dire «dans le reste de la Yougoslavie». De surcroît, faire allu-
sion au «Kosovo» et à «l'ensemble de la Yougoslavie» non seulement
n'a aucun fondement juridique dans la situation actuelle, mais ne repose

58
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 971

pas sur les faits non plus. C’est l’ensemble de la Yougoslavie qui est atta-
qué. Les souffrances et les pertes en vies humaines sont malheureusement
un fait s'appliquant en général au pays tout entier; dans ces conditions,
même si elle avait eu à sa disposition des chiffres précis concernant le
nombre des victimes et l'ampleur des souffrances de la population de la
Yougoslavie, la Cour n’aurait de toute façon pas eu le droit moral d’éta-
blir la moindre discrimination a cet égard. De plus, dire que «le drame
humain ... et les terribles souffrances que connaît le Kosovo et qui cons-
tituent la toile de fond du présent différend» non seulement est une indi-
cation de caractère politique mais représente, ou pourrait représenter,
une sorte de justification de l'attaque armée menée contre la Yougoslavie.
Il suffit de rappeler à ce propos que l'Etat défendeur qualifie son action
armée d'intervention humanitaire.

Il appartient à la Cour d'établir à un stade ultérieur de la procédure
quelle est véritablement la situation en droit, c’est-à-dire quels sont les
faits pertinents. Au stade actuel, la question des raisons profondes de
l'attaque armée dirigée contre la République fédérale de Yougoslavie fait
Pobjet d’allégations politiques. Le défendeur soutient qu'il s'agit d’une
intervention humanitaire provoquée par «le drame humain et les terribles
souffrances », tandis que le demandeur estime que sedes materiae les rai-
sons profondes sont à chercher ailleurs — dans le soutien apporté à
l'organisation terroriste à l’œuvre au Kosovo et dans la volonté politique
de sécession qui anime le Kosovo-Metohija.

Nous avons donc affaire ici à des qualifications politiques opposées
dans lesquelles la Cour ne devrait pas entrer, cela lui est même interdit à
mon avis, si ce n’est dans le cadre d’une procédure judiciaire normale.

15. L’énoncé du paragraphe 33 de l’ordonnance donne l'impression
que la Cour cherche assez élégamment à renvoyer la balle dans le jardin
du Conseil de sécurité. Pour l'essentiel, c'est inutile, parce que, sous sa
forme actuelle, cet énoncé n’est qu’une simple paraphrase d’une donnée
élémentaire qui est que «le Conseil de sécurité est investi de responsa-
bilités spéciales en vertu du chapitre VII de la Charte». I est possible,
certes, de l'interpréter aussi comme un appel lancé à l'organe des
Nations Unies qui est très précisément chargé de prendre des mesures
en cas de menace contre la paix, de rupture de la paix ou d’acte d’agres-
sion et qui a d’ailleurs été conçu à cet effet: mais, en l'occurrence, la
Cour devrait rappeler aussi une autre donnée élémentaire: en vertu de l’ar-
ticle 36, paragraphe 3, de la Charte des Nations Unies, un différend juri-
dique doit être soumis à la Cour internationale de Justice.

16. En utilisant l'appellation «Kosovo» au lieu de Pappellation offi-
cielle de «Kosovo-Metohija», la Cour a continué de suivre la pratique
des organes politiques des Nations Unies, pratique dont, d’ailleurs, les
Etats défendeurs ne se départissent jamais.

Ii est difficile de justifier pareille pratique, sauf, bien entendu, si nous
admettons que l’opportunité politique, les intérêts politiques et concrets
sont a cet égard des arguments valables. C’est ce que montre également
de façon éloquente la pratique suivie pour désigner la République fédé-

59
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. KRECA) 972

rale de Yougoslavie. A la suite de la sécession de certaines parties de
l’ancienne Fédération yougoslave, les organes des Nations Unies et les
Etats défendeurs eux-mêmes ont utilisé la formule « Yougoslavie (Serbie
et Monténégro)». Mais, depuis le 22 novembre 1995, le Conseil de sécu-
rité utilise, dans ses résolutions 1021 et 1022, la formule «République
fédérale de Yougoslavie» au lieu de l’ancienne formule «République
fédérative de Yougoslavie (Serbie et Monténégro)», sans qu'il y ait eu de
décision expresse à cet égard et dans une situation de droit inchangée par
rapport à celle dans laquelle le Conseil, comme d’autres organes des
Nations Unies, se servait de la formule «République fédérative de You-
goslavie (Serbie et Monténégro)». Le fait que ce changement de pratique
du Conseil de sécurité date du lendemain du jour où a été paraphé
l'accord de paix de Dayton autorise à soutenir avec assez de fermeté que
cette pratique concrète ne s’inspire pas de critères juridiques objectifs
mais plutôt de critères politiques.

En utilisant le terme «Kosovo» au lieu du nom « Kosovo-Metohija»,
la Cour, en fait, fait deux choses à la fois:

a) elle adopte l'appellation courante et populaire servant à désigner les
unités territoriales d’un Etat indépendant;

b) elle laisse de côté l'appellation officielle de la province méridionale
de Serbie, appellation consacrée par les actes constitutionnels et juri-
diques tant de la Serbie que de la République fédérale de Yougosla-
vie. En outre, la Cour agit ainsi contrairement à la pratique établie par
les organisations internationales compétentes. Par exemple, la dési-
gnation officielle de la province méridionale de Serbie «Kosovo-
Metohija » est celle qui figure dans l’accord conclu par la République
fédérale de Yougoslavie et l'Organisation pour la sécurité et la coopéra-
tion en Europe ({nternational Legal Materials, 1999, vol. 38. p. 24).

Même si pareille pratique, laquelle, à mon sens, est totalement incor-
recte, non seulement sur le plan du droit mais aussi du point de vue du
bon usage, pouvait se défendre quand elle émane d’entités qui situent
l'intérêt et la commodité au-dessus de la loi, elle est inexplicable quand
elle émane d’un organe judiciaire.

17. L'expression «droit humanitaire» que la Cour utilise aux para-
graphes 18 et 31 de son ordonnance prête également à confusion. pour
une double raison: d’un côté, la Cour ne manifeste pas une parfaite cohé-
rence dans l'emploi de cette formule. Dans l’affaire de l’Application de
la convention sur le génocide, la Cour a dit que ladite convention faisait
partie du droit humanitaire. alors qu'il est manifeste qu'en raison de sa
nature même, ladite convention relève du droit pénal international (voir
l'opinion dissidente de M. Kreca dans l'affaire relative à lApplication de
la convention pour la prévention et la répression du crime de génocide.
exceptions préliminaires, CL JT. Recucil 1996 (11), p. 774-775. par. 108).

D'un autre côté. il me semble que dans la présente ordonnance. la for-
mule «droit humanitaire» est emplovée en un sens différent plus proche
du sens généralement accepté aujourd'hui. Et il convient de faire précisé-

60
LICEITE DE L'EMPLOI DE LA FORCE (OP. DISS, KRECA) 973

ment état de l’extrait pertinent de l’ordonnance en raison même du libellé
des paragraphes 18 et 31. En isolant le droit humanitaire parmi les régles
de droit international que les parties sont tenues de respecter, il est pos-
sible que la Cour veuille, discrétement, voire timidement, justifier impli-
citement l'attaque armée dirigée contre la République fédérale de You-
goslavie ou tout au moins en atténuer les conséquences sur le plan du
droit.

Dans son premier sens juridique, le droit humanitaire correspond
implicitement aux règles du jus in hello. Si la Cour s’inspirait, comme
je n'en doute nullement, de considérations humanitaires quand elle a
souligné la nécessité de respecter les règles du droit humanitaire, elle
aurait dû souligner expressément aussi l'importance fondamentale que
revêt la règle énoncée à l’article 2, paragraphe 4, de la Charte, laquelle
trace la ligne de démarcation entre une société internationale primitive,
où le droit fait défaut, et une communauté internationale organisée où
règne le droit.

{Signé} Milenko KRECA.

61
